Citation Nr: 0621643	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to increased evaluation for post-traumatic stress 
disorder (PTSD), evaluated 10 percent disabling prior to 
February 8, 2006, and 30 percent disabling ever since.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  This matter was last before the 
Board in February 2005, when it was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign an 
initial rating and an appropriate effective date, must also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In a March 2006 Supplemental Statement of the 
Case, the RO granted the veteran a disability evaluation of 
30 percent for the veteran's service connected PTSD effective 
February 8, 2006, thus resulting in staged ratings.  
Unfortunately, the veteran was not provided with notice of 
the evidence necessary to establish appropriate effective 
dates based upon staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. §§ 3.400, 3.500.  As that 
question is inherent in this staged rating appeal, this 
matter must be remanded to ensure that proper notice is 
provided with respect to the veteran's claim of entitlement 
to an increased rating for PTSD and related effective dates 
for his claim.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide notice to the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claims of 
entitlement to an increased rating and 
earlier effective date.  Perform all 
necessary development.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


